Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about March 23, 2004, which, upon a finding of abandonment, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment is supported by clear and convincing evidence, specifically, the essentially unrebutted testimony of the child’s caseworker that appellant had no contact with the child or the agency for at least six months prior to the filing of the petition (see Matter of Female W., 271 AD2d 210 [2000]). Even had the court credited the testimony regarding the single telephone call to the agency during the *338statutorily relevant six-month period, the alleged contact with the agency was “too minimal and half-hearted to preclude a finding of abandonment” (id.).
Under the circumstances, Family Court’s determination not to hold a dispositional hearing prior to terminating appellant’s parental rights constituted a proper exercise of discretion (see Matter of Noelle Denise P., 271 AD2d 382 [2000]; Matter of Maurice Jamel G., 267 AD2d 173 [1999]). Concur—Mazzarelli, J.E, Andrias, Gonzalez, Sweeny and McGuire, JJ.